Citation Nr: 1046289	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  10-12 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1961 to March 1964 and from July 1964 to December 1972.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from an October 2008 rating decision by the Boise, Idaho VARO.  
In September 2010 a videoconference hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veteran's claim seeks service connection for PTSD, and that 
is the specific claim adjudicated by the RO and developed for 
appellate review.  However, in an interim precedent decision 
(Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of 
Appeals for Veterans Claims held that the scope of a mental 
health disability claim includes any mental disorder that may be 
reasonably encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record, i.e., 
that matter(s) of service connection for other psychiatric 
disability(ies) diagnosed is/are part and parcel of a service 
connection for a psychiatric disability claim (and that such 
matter(s) is/are before the Board).  Notably, VA examiners have 
assessed the Veteran as having depression, not otherwise 
specified, and anxiety.  As the RO has not developed or 
adjudicated the matter of service connection for psychiatric 
disability other than PTSD, this must be done on remand.

Furthermore, intervening circumstances have resulted in a 
situation requiring further development.  Specifically, while 
specific stressor events (likely capable of corroboration if they 
occurred) alleged by the Veteran could not be corroborated, 
rendering some of his accounts not credible, and he did not serve 
in combat, there has been an interim revision in a governing 
regulation (38 C.F.R. § 3.304(f)), that provides that if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military activity, and a VA (including contract) 
psychologist or psychiatrist confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor (and provided the 
claimed stressor is consistent with the Veteran's service), the 
Veteran's lay testimony alone may establish the occurrence of the 
stressor event.

In the instant case, VA treatment records include assessments of 
PTSD based on the Veteran's accounts of stressor events that have 
not been corroborated.  However, he has provided information 
capable of verification that may serve to support his claim, or 
conversely cast in doubt his credibility.  Specifically, he 
alleges that he was in a convoy of vehicles that was attacked 
with automatic weapons fire, that his buddy was hit and fell over 
with his head in the Veteran's lap, and the Veteran took both his 
and his buddy's weapons and ran to confront the attackers.  He 
further alleges that he has no memory of the following three and 
a half months, at the end of which he claims he awoke in a Korean 
hospital approximately 10 miles north of where he was stationed 
in Tuy Hoa.  See Hearing Transcript.  If the Veteran's account 
reports events that actually occurred, then the existence of a 
Korean [military presumably] hospital approximately 10 miles 
north of Tuy Hoa between June 1967 and June 1968 (when the 
Veteran was stationed in Vietnam), which should be readily 
verifiable, should be a related fact that is verifiable.  
Furthermore, if such a hospital was in existence, an attempt to 
secure records of the Veteran's alleged treatment at that 
facility (i.e., from any records storage facility where they were 
retired) would be indicated.  On the other hand, the non-
existence of such a hospital would indicate that the account is 
false.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matters of service 
connection for psychiatric disability other 
than PTSD, the RO should send the Veteran a 
letter providing him all VCAA-mandated 
notice, and afford him and his representative 
the opportunity to respond.  The RO should 
arrange for any further development in the 
matter suggested by his response.  Then the 
RO should adjudicate the matter of service 
connection for psychiatric disability other 
than PTSD (and advise the Veteran of the 
determination). 

2.  The RO should arrange for exhaustive 
development for factual data that would 
assist in the assessment of the Veteran's 
credibility in his accounts of stressor 
events.  Initially, there should be 
verification of the existence of a Korean 
hospital 10 approximately miles north of Tuy 
Hoa in 1967/1968.  If such a hospital did 
exist, the RO should arrange for exhaustive 
development to ascertain whether records from 
that facility were placed in any records 
storage facility which may be searched; if 
so, such records should be searched for 
records pertaining to the Veteran's alleged 
treatment at such facility.  He must assist 
in the matter by providing any additional 
identifying information necessary.  The RO 
should then arrange for any further 
development suggested by the results of the 
development requested above.

3.  The RO should then readjudicate the 
matter on appeal, to include consideration of 
any impact of the revisions in 38 C.F.R. 
§ 3.304(f) that came into effect July 13, 
2010.  If the claim remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the Veteran 
and his representative opportunity to 
respond.  The case should then be returned to 
the Board

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

